Exhibit 10.10

HOLDBACK ESCROW AGREEMENT

This Holdback Escrow Agreement (“Agreement”) is entered into by and among
CLAREMONT VENTURE I, L.P., a California limited partnership ("Seller"), CHP
CLAREMONT CA OWNER, LLC, a Delaware limited liability company ("Buyer"), and
FIRST AMERICAN TITLE INSURANCE COMPANY (“FATCO”) effective as of January 16,
2013.

Recitals

Seller and Buyer entered into that certain Sale Agreement dated as of
November 9, 2012, as amended from time to time (collectively, the “PSA”),
pursuant to which Buyer agrees to pay Seller up to Five Hundred Thirty-Five
Thousand Six Hundred Ninety and No/100 Dollars ($535,690.00) (“Holdback”) in
additional purchase price contingent upon certain leasing activity in Claremont
Medical Center, more particularly described in the PSA (“Property”). Pursuant to
the PSA, at Closing Buyer has agreed to deposit into an escrow per this
Agreement the Holdback to be held by FATCO and paid to Seller and/or returned to
Buyer per the PSA. FATCO agrees to act as escrow holder to hold, administer,
invest and disburse the Holdback on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual covenants of the parties herein contained, which each of the parties
acknowledges is adequate and sufficient, the parties hereto agree as follows:

1.        Definitions. All capitalized terms used herein, unless otherwise
herein defined, shall have the meanings given them in the PSA.

2.        Appointment. Buyer and Seller hereby appoint FATCO to serve as escrow
holder for the purposes set forth herein, and FATCO accepts such appointment.

3.        Acknowledgment of Receipt. FATCO hereby acknowledges receipt of the
Holdback delivered by Seller to FATCO from FATCO Escrow No. NCS 577179.

4.        Administration of Holdback. FATCO hereby agrees to hold and administer
the Holdback pursuant to the terms and conditions of this Agreement. The
Holdback shall not be commingled.

5.        Conditions Precedent to Disbursement. The Holdback shall be disbursed
as follows:

(1)        The amount of Four Hundred Thousand and No/100 Dollars ($400,000.00)
(the “Suite 200 Holdback”) (less the No Rent Credit and any Seller TILC) will be
delivered to Seller (and the No Rent Credit and Seller TILC will be delivered to
Buyer) if either (A) Agent delivers to Buyer by October 31, 2013 either (i) an
Approved Lease executed by the tenant, or (ii) a lease for Suite 200 reasonably
acceptable to Buyer or (B) Seller leases or otherwise removes the Suite 200
premises from the market thus impairing Agent’s ability to deliver an Approved
Lease (and if Buyer and Seller disagree on whether a lease for Suite 200 should
be “reasonably acceptable” to Buyer, or whether any event described in
Subsection (B) has occurred, then such dispute shall be submitted to binding
arbitration pursuant to PSA Section 15 (“Arbitration”); or



--------------------------------------------------------------------------------

(2)      The Suite 200 Holdback shall be disbursed to Buyer directly if the
conditions to delivery in (1) above are not satisfied, by the later of
October 31, 2013 or entry of the arbitrator’s award in any Arbitration pending
(and of which FATCO has been given notice) on October 31, 2013 (“Pending
Arbitration”).

Any disbursement shall be subject to confirmation in writing by Buyer and Seller
All disbursements made under this Agreement shall be made by wire transfer (if
the recipient gives FATCO such instructions, and otherwise by cashier’s check
and delivered to the specified recipient via U.S. Postal Service, regular mail,
or at Seller’s request, by wire transfer.

6.        Term.    This Agreement shall terminate upon the earlier to occur of:
(i) agreement of Buyer and Seller; (ii) disbursement of the entire Holdback, in
which case any remaining interest accrued on the Holdback shall be distributed
to the party entitled to the Holdback; or (iii) the later of November 11, 2013
or entry of the arbitrator’s award in any Pending Arbitration, whereupon FATCO
shall either: (a) deliver the remainder of the Holdback pursuant to a written
agreement between Buyer and Seller; or (b) interplead and deliver the remainder
of the Holdback to the court.

7.        Indemnification of FATCO.    If this Agreement or any matter relating
hereto shall become the subject of any litigation or controversy, Buyer and
Seller shall, jointly and severally, indemnify, defend (with counsel
satisfactory to FATCO) and hold FATCO free and harmless from any loss or
expense, including attorneys’ fees, that may be suffered by it by reason thereof
other than as a result of FATCO’s breach of this Agreement, negligence or
willful misconduct. In the event conflicting demands are made or notices served
upon FATCO with respect to this Agreement, or if there shall be uncertainty as
to the meaning or applicability of the terms of this Agreement, Buyer and Seller
expressly agree that FATCO may (but will not be required to) file a suit in
interpleader and to obtain an order from the court requiring Buyer and Seller to
interplead and litigate their several claims and rights among themselves. Upon
the filing of the action in interpleader and the deposit of the Holdback into
the registry of the court, FATCO shall be fully released and discharged from any
obligations imposed upon it by this Agreement with respect to the amount so
deposited with the court. Alternatively, FATCO may continue to hold the Holdback
in escrow until directed by written agreement of the parties hereto or by a
court order.

8.        Liability.    FATCO shall not be liable for the sufficiency or
correctness as to form, manner, execution or validity of any instrument
deposited with it, nor as to the identity, authority or rights of any person
executing such instrument. It is agreed that the duties of the FATCO are purely
ministerial in nature, and that FATCO’s duties hereunder shall be limited to the
safekeeping of the Holdback and documents received by it as FATCO, and for their
disposition in accordance with the terms of this Agreement. The FATCO may seek
the advice of independent legal counsel in the event of any dispute or question
as to the construction of any of the provisions of this Agreement or its duties
hereunder, and it shall incur no liability and shall be fully protected in
respect of any action taken or suffered by it except for FATCO’s negligence or
willful misconduct.

9.        Maintenance of Confidentiality By FATCO.    Except as may otherwise be
required by law or by this Agreement, FATCO shall maintain in strict confidence
and not disclose to anyone the existence of this Agreement, the Contract, the
identity of the parties to the foregoing, the amount of the Purchase Price, the
provisions of this Agreement or the Contract or any other information concerning
the transactions contemplated hereby or by the Contract, without the prior
written consent of Buyer and Seller.



--------------------------------------------------------------------------------

10.       Investment of Holdbacks.

(a)        FATCO shall invest and reinvest the Holdback at the written
instruction of Buyer in governmentally insured interest-bearing accounts as
Buyer shall direct. The investment of the Holdback shall be at the sole risk of
Buyer. All interest shall accrue to the benefit of Buyer, shall not increase the
amount of the Holdback, and shall be paid to Buyer periodically. Buyer shall
provide the FATCO with a taxpayer identification number.

(b)        FATCO is not and shall not be responsible for maintaining the value
of any investment or providing investment counseling. In addition, FATCO is not
to be held responsible for any loss of principal or interest which may be
incurred as a result of making the investments or redeeming said investments for
the purposes of this Agreement.

11.        Notices.    The notice provisions in the PSA are hereby incorporated
herein by this reference. Buyer’s, Seller’s and FATCO’s addresses are set forth
in the PSA.

12.        Miscellaneous.    This Agreement may not be assigned by any party
without the consent of the other parties. This Agreement shall be construed
under and governed by the laws of the State of California and, in the event that
any provision hereof shall be deemed illegal or unenforceable, said provision
shall be severed herefrom and the remainder of this Agreement shall be enforced
in accordance with the intent of the parties as herein expressed. This Agreement
may not be amended or altered except by an instrument in writing executed by all
the parties hereto. Buyer shall pay any reasonable fees charged by FATCO for its
services hereunder and Seller shall not be responsible for any fees of FATCO.
This Agreement may be executed in multiple counterparts and by the parties on
separate counterparts, each of which shall be deemed to be an original and all
of which shall together constitute one and the same agreement. The parties may
execute and deliver this Agreement, Draw Notices and Objections by forwarding
signed facsimile or scanned email copies of this Agreement. Such facsimile
signatures shall have the same binding effect as original signatures, and the
parties hereby waive any defense to validity based on any such copies or
signatures.

13.        Suite 240 Holdback.    Pursuant to Section 7.1.2 of the PSA and
Section 10 of the Sixth Amendment to Sale Agreement, dated as of December 28,
2012 (“Sixth Amendment”), Seller and Buyer have agreed to certain additional
terms and conditions concerning the lease for Suite 240 in the Property (the
“Suite 240 Lease”). The terms and conditions of Section 7.1.2 of the Sixth
Amendment relating to Suite 240 are incorporated herein by this reference.
Pursuant to said Section 7.1.2, the purchase price increase of One Hundred Fifty
Thousand and No/100 Dollars ($150,000.00) (the “Suite 240 Purchase Price
Increase”) (less and except the free rent period credit set forth below) will
also be held in escrow pursuant to the terms and provisions of this Agreement as
part of the Holdback, and shall be disbursed as and when the tenant under the
Suite 240 Lease takes occupancy of the Suite 240 leased premises. Buyer shall
receive a credit against the Suite 240 Purchase Price Increase for the total
amount of any free rent given to the tenant under the Suite 240 Lease. The
parties agree that the free rent credit to Buyer equals Fourteen Thousand Three
Hundred Ten and No/100 Dollars ($14,310.00), and that the amount deposited by
Buyer with FATCO on the date hereof for the Suite 240 Purchase Price Increase
shall be One Hundred Thirty-Five Thousand Six Hundred Ninety and No/100 Dollars
($135,690.00) (the “Suite 240 Holdback Amount”). On the date hereof, Buyer has
paid the Suite 240 Holdback Amount into escrow under this Agreement, in addition
to the Suite 200 Holdback referenced above. The Suite 240 Holdback shall be held
by FATCO under the terms and provisions of this Agreement and shall be disbursed
to Seller only upon receipt by FATCO of a written authorization executed by both
Seller and Buyer stating that



--------------------------------------------------------------------------------

the tenant under the Suite 240 Lease has occupied the Suite 240 leased premises,
and expressly authorizes such disbursement to Seller. In the event such written
authorization from both Buyer and Seller is not received by FATCO on or before
October 31, 2013, the Suite 240 Holdback shall be disbursed to Buyer without the
need for any additional authorization from Seller or Buyer, and the escrow
concerning the Suite 240 Holdback Amount shall terminate.

[signatures appear on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the above
date.

 

SELLER:

CLAREMONT VENTURE I, L.P., a California limited partnership

By:

 

Claremont Manager, Inc., a California corporation, General Partner

 

By:

      /s/ Clayton M. Corwin                     Clayton M. Corwin, President

[signatures continue on following pages]



--------------------------------------------------------------------------------

BUYER:

 

CHP CLAREMONT CA OWNER, LLC, a Delaware limited liability company

By:

 

/s/ Joshua J. Taube

Name:

 

Joshua J. Taube

Title:

 

Vice President

[signatures continue on following page]



--------------------------------------------------------------------------------

FATCO:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

/s/ Ryan Hahn

  Ryan Hahn, Escrow Officer